Case 1:19-cv-00139-RM-NYW Document 1 Filed 01/15/19 USDC Colorado Page 1 of 6




 UNITED STATES DISTRICT COURT
 DISTRICT OF COLORADO


  RICHARD RALPH GUARNEROS,

                                 Plaintiff,                    Docket No. 1:19-cv-00139

         - against -                                           JURY TRIAL DEMANDED

  GREEN PARTY OF COLORADO

                                 Defendant.


                                          COMPLAINT

        Plaintiff Richard Ralph Guarneros (“Guarneros” or “Plaintiff”) by and through his

 undersigned counsel, as and for his Complaint against Defendant Green Party of Colorado

 (“Green Party” or “Defendant”) hereby alleges as follows:

                                  NATURE OF THE ACTION

        1.      This is an action for copyright infringement under Section 501 of the Copyright

 Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

 copyrighted photograph of a Denver City Park Sunset, owned and registered by Guarneros, a

 Colorado based professional photographer. Accordingly, Guarneros seeks monetary relief under

 the Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                 JURISDICTION AND VENUE

        2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

 has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

        3.      This Court has personal jurisdiction over Defendant because Defendant resides in

 and/or transacts business in Colorado.

        4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
Case 1:19-cv-00139-RM-NYW Document 1 Filed 01/15/19 USDC Colorado Page 2 of 6




                                              PARTIES

        5.      Guarneros is a professional photographer in the business of licensing and selling

 his photographs having a usual place of business at 5914 South Datura Street, Unit 3, Littleton,

 Colorado 80120.

        6.      Upon information and belief, Green Party has a place of business at 8233 E

 Davies Avenue, Centennial, Colorado 80112. At all times material, hereto, Green Party has

 owned and operated a website at the URL: www.DenverGreenParty.org (the “Website”).

                                     STATEMENT OF FACTS

        A.      Background and Plaintiff’s Ownership of the Photograph

        7.      Guarneros photographed a Denver City Park Sunset (the “Photograph”). A true

 and correct copy of the Photograph is attached hereto as Exhibit A.

        8.      Guarneros published the Photograph on his Fine Art America page with a credit

 besides the Photograph. See Exhibit B.

        9.      Guarneros is the author of the Photograph and has at all times been the sole owner

 of all right, title and interest in and to the Photograph, including the copyright thereto.

        10.     The Photograph was registered with the United States Copyright Office and was

 given registration number VA 2-132-208.

        B.      Defendant’s Infringing Activities

        11.     Green Party ran an article on the Website entitled Denver Green Party

 recommendations for the 2018 municipal ballot questions. See:

 https://denvergreenparty.org/2018/10/21/denver-green-party-recommendations-for-the-2018-

 municipal-ballot-questions/. The article featured the Photograph. A true and correct copy of the

 article and a screenshot of the Photograph on the article are attached hereto as Exhibit C.
Case 1:19-cv-00139-RM-NYW Document 1 Filed 01/15/19 USDC Colorado Page 3 of 6




           12.   Green Party did not license the Photograph from Plaintiff for its article, nor did

 Green Party have Plaintiff’s permission or consent to publish the Photograph on its Website.

                             FIRST CLAIM FOR RELIEF
                     (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                (17 U.S.C. §§ 106, 501)

           13.   Plaintiff incorporates by reference each and every allegation contained in

 Paragraphs 1-12 above.

           14.   Green Party infringed Plaintiff’s copyright in the Photograph by reproducing and

 publicly displaying the Photograph on the Website. Green Party is not, and has never been,

 licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

 Photograph.

           15.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

 copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

 Copyright Act, 17 U.S.C. §§ 106 and 501.

           16.   Upon information and belief, the foregoing acts of infringement by Defendant

 have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

 rights.

           17.   As a direct and proximate cause of the infringement by the Defendant of

 Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

 Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                       SECOND CLAIM FOR RELIEF
       INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                              DEFENDANT
                              (17 U.S.C. § 1202)

           18.   Plaintiff incorporates by reference each and every allegation contained in

 Paragraphs 1-17 above.
Case 1:19-cv-00139-RM-NYW Document 1 Filed 01/15/19 USDC Colorado Page 4 of 6




        19.     Upon information and belief, in its article on the Website, Defendant copied the

 Photograph from Guarneros’ Fine Art America page which contained a credit next to the

 Photograph identifying Guarneros as the photographer of the Photograph.

        20.     Upon information and belief, Green Party intentionally and knowingly removed

 copyright management information identifying Plaintiff as the photographer of the Photograph.

        21.     Upon information and belief, Green Party added their own logo to the

 Photograph.

        22.     The conduct of Green Party violates 17 U.S.C. § 1202(b).

        23.     Upon information and belief, Green Party’s falsification, removal and/or

 alteration of the aforementioned copyright management information was made without the

 knowledge or consent of Plaintiff.

        24.     Upon information and belief, the falsification, alteration and/or removal of said

 copyright management information was made by Green Party intentionally, knowingly and with

 the intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright in the

 Photograph. Green Party also knew, or should have known, that such falsification, alteration

 and/or removal of said copyright management information would induce, enable, facilitate, or

 conceal their infringement of Plaintiff’s copyright in the Photograph.

        25.     As a result of the wrongful conduct of Green Party as alleged herein, Plaintiff is

 entitled to recover from Green Party the damages, that he sustained and will sustain, and any

 gains, profits and advantages obtained by Green Party because of their violations of 17 U.S.C. §

 1202, including attorney’s fees and costs.
Case 1:19-cv-00139-RM-NYW Document 1 Filed 01/15/19 USDC Colorado Page 5 of 6




        26.     Alternatively, Plaintiff may elect to recover from Green Party statutory damages

 pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation

 of 17 U.S.C. § 1202.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests judgment as follows:

        1.      That Defendant Green Party be adjudged to have infringed upon Plaintiff’s

                copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

        2.      The Defendant Green Party be adjudged to have falsified, removed and/or altered

                copyright management information in violation of 17 U.S.C. § 1202.

        3.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

                gains or advantages of any kind attributable to Defendant’s infringement of

                Plaintiff’s Photograph;

        4.      That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

                a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

                kind attributable to Defendant’s falsification, removal and/or alteration of

                copyright management information; or b) alternatively, statutory damages of at

                least $2,500 and up to $ 25,000 for each instance of false copyright management

                information and/or removal or alteration of copyright management information

                committed by Defendant pursuant to 17 U.S.C. § 1203(c);

        5.      That Defendant be required to account for all profits, income, receipts, or other

                benefits derived by Defendant as a result of its unlawful conduct;

        6.      That Plaintiff be awarded punitive damages for copyright infringement;

        7.      That Plaintiff be awarded attorney’s fees and costs;
Case 1:19-cv-00139-RM-NYW Document 1 Filed 01/15/19 USDC Colorado Page 6 of 6




        8.     That Plaintiff be awarded pre-judgment interest; and

        9.     Such other and further relief as the Court may deem just and proper.


                                  DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

 Rule of Civil Procedure 38(b).

 Dated: Valley Stream, New York
        January 16, 2019
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/Richard Liebowitz
                                                             Richard Liebowitz
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, New York 11580
                                                             Tel: (516) 233-1660
                                                             RL@LiebowitzLawFirm.com

                                                  Attorneys for Plaintiff Richard Ralph Guarneros
